Citation Nr: 1544114	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-20 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a neurological condition of the bilateral upper extremities, to include peripheral neuropathy or cold injury residuals. 

4.  Entitlement to service connection for a neurological condition of the bilateral lower extremities, to include peripheral neuropathy or cold injury residuals.

5.  Entitlement to service connection for residuals of post-extraction infection, including sialodochitis and disability of salivary gland/duct.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision that, in pertinent part, denied service connection for a lumbar spine disability; for a left hip disability; for peripheral neuropathy of bilateral upper extremity; for peripheral neuropathy of bilateral lower extremity; and for residuals of post-extraction infection, including sialodochitis and disability of salivary gland/duct.  The Veteran timely appealed.

In February 2013, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In August 2014, the Board remanded the matters for additional development.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In December 2014, VA's Appeals Management Center (AMC) sent an inferred claim for dental treatment to VHA for a determination of whether basic eligibility requirements of 38 C.F.R. § 17.161 were met, pursuant to 38 C.F.R. § 3.38 (2015).

In February 2015, VA's Appeals Management Center (AMC) granted service connection for bilateral hearing loss and tinnitus.  Therefore, those matters are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a lumbar spine disability, for a left hip disability, for peripheral neuropathy of bilateral upper extremity, and for peripheral neuropathy of bilateral lower extremity are addressed in the REMAND portion of the decision below; and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have current residuals of post-extraction infection, including sialodochitis and disability of salivary gland/duct.


CONCLUSION OF LAW

Residuals of post-extraction infection, including sialodochitis and disability of salivary gland/duct, were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2010 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claim.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2010 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the February 2013 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for a VA examination in connection with the claim decided on appeal, a report of which is of record and appears adequate.  The opinion expressed therein is predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, sialodochitis and disability of salivary gland/duct are not considered chronic under section 3.309.

The Veteran contends that he was hospitalized for an infection in his mouth and for inflammation of the duct of a salivary gland, following extraction of an impacted wisdom tooth in active service in June 1969.  At the time he was diagnosed with sialodochitis.  He reported now having problems with bacteria in his mouth, that required at least three dental visits yearly.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Service dental records, dated in June 1969, show that the Veteran was hospitalized for supportive treatment for post-extraction infection and sialodochitis.  X-rays revealed a calcified fragment in soft tissue.  A "socket" in the Veteran's mouth was debrided and a 4-millimeter fragment of tooth crown was removed under local anesthesia; the lingual plate was found to be reduced, with deep cleft present, and was re-closed.  Records show that the sialodochitis and dysphagia resolved, and range of motion was found to be normal; the Veteran was discharged from the hospital.  Later that same month, the sutures were removed.
Post-service records reveal no further treatment for sialodochitis or for disability of salivary gland/duct.  Private records show that the Veteran underwent periodic oral evaluations and periodontal maintenance procedures from 1997 to 2010.  

Following the Board's remand in August 2014, the Veteran underwent a VA examination in September 2014.  The examiner noted that sialodochitis is a medical condition and not a dental condition, and that there were no objective findings on examination for swelling or for issues with his salivary gland/duct.  Oral examination revealed no abnormalities.  Following a detailed review of all evidence, the examiner found no post-service records of treatment for sialodochitis or any sequela; the condition had resolved.

The September 2014 VA examination report reflects no currently diagnosed sialodochitis or any residuals of the in-service post-extraction infection, and weighs against a finding that the Veteran currently has sialodochitis or disability of salivary gland/duct.  Oral examination revealed no abnormalities.

Here, the competent evidence weighs against a finding that establishes that the Veteran has current sialodochitis or disability of salivary gland/duct related to active service.

To the extent the Veteran is claiming that he had bacterial problems in his mouth both during service and after service, he is not competent to claim that he has current sialodochitis or disability of salivary gland/duct as this requires diagnostic testing, and an interpretation of the results by a trained professional.  The Veteran is not shown to be an expert in oral diseases.  Here, no disability of salivary gland/duct has been identified.  As detailed by the September 2014 examiner, there is no objective evidence of swelling or other abnormalities of salivary gland/duct.  Oral examination revealed no abnormalities to support a diagnosis of sialodochitis or other chronic oral disease.  This clinical evidence is more probative than the Veteran's sense that he has had some bacterial problems in his mouth since active service.  In essence, the Veteran's treatment for sialodochitis following a post-extraction infection in active service in June 1969 is regarded as acute and as resolved without residuals.  
The preponderance of the evidence is against a finding that the Veteran currently has sialodochitis or disability of salivary gland/duct.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 


ORDER

Service connection for residuals of post-extraction infection, including sialodochitis and disability of salivary gland/duct, is denied.


REMAND

Records

In February 2013, the Veteran testified that he had fallen approximately nine-to-ten feet from a missile launch pad in active service in 1967.  He testified that he did not seek treatment that day, and that the following day he obtained some pain pills from the dispensary.  He testified that he "was hurting" when he woke up.  He also testified that he had been taken off duty for a while, and that he continued to have trouble with his lumbar spine and left hip.  His only in-service treatment was pain pills, and he tried to do certain exercises. 

While a copy of the Veteran's Form DD214 is in the claims file, his record of "physical profiles" or "limited profiles" or "permanent profiles" has not been associated with the claims file.  Service personnel records that document the Veteran's off duty, physical profiles, limited profiles, or permanent profiles during the year 1967 are relevant to the Veteran's claims for service connection for a lumbar spine disability and for a left hip disability.

VA is obliged to assist the Veteran to obtain evidence pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 2014).

Bilateral Upper and Lower Extremities

The Veteran seeks service connection for a neurological condition of the upper and lower extremities.  He has described a history of both legs and arms tingling in active service, and reported that both his hands went numb.  His service treatment records reflect treatment for cold injury of bilateral foot in Germany in November 1967, and show complaints of numbness and tingling in both feet in 1968.

The Veteran underwent a VA peripheral neuropathy examination in September 2014.  Although it notes a negative EMG, the report also notes several symptoms in the upper and lower extremities that are "associated with peripheral neuropathy."  It remains unclear to the Board whether the Veteran has a neurological disability due to service. 

VA recognizes numerous conditions as the chronic effects of cold exposure as set out in Veterans Benefits Administration Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E, paragraph 21, which sets out specific development requirements.  It also provides that injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels; cells; nerves; skin; and bone; and that the physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  

Under these circumstances, an examination is needed to determine whether the Veteran has current residuals of cold injury of bilateral upper extremity and bilateral lower extremity that either had their onset during service or are related to his active service-to specifically include in-service injury from cold exposure during harsh weather conditions in Germany as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2015).


Low Back and Hip

In September 2014, the Veteran underwent a VA thoracolumbar spine examination, at which time an opinion was rendered that his back and hip disabilities were less likely than not related to service.  Notably, the examiner found that the post-service injuries to the back and hip were the cause of the Veteran's current disabilities.  However, the examiner failed to comment on the Veteran's lay statements regarding a fall in service roughly 9 feet to the ground, and instead relied solely on the lack of treatment for a back injury in service.  An addendum is required to address whether such a fall would result in the current disability, in light of the whole record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain the Veteran's service personnel records, including his record of physical profiles, limited profiles, or permanent profiles and off duty time in 1967.  Please associate all records with the Veteran's claims file.

2. Obtain the Veteran's outstanding VA treatment records, from December 2014 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA cold injury protocol examination to identify all current disability underlying the Veteran's current neurological complaints of bilateral upper and lower extremities; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is otherwise related to service-to specifically include in-service injury from cold exposure during harsh weather conditions in Germany, as testified to by the Veteran and demonstrated in the service treatment records. The examiner should consider whether any symptoms are more likely to be attributable to a factor other than cold injury.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  Forward the Veteran's claims file to the examiner who conducted the September 2014 VA thoracolumbar examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims file in order to render an opinion as to whether it is at least as likely as not (probability of fifty percent or more) that the Veteran's current back and hip disabilities are related to his service.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back and hip disorders.  Specifically, the examiner should consider the type of injuries likely to be seen in such a fall based on their expertise, and whether the Veteran's records are reflective of such injury.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After ensuring that the requested actions are completed, re-adjudicate the claims remaining on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


